DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 8-12, in the reply filed on 12/20/2021 is acknowledged.

Status of Claims
Claims 1-35 are pending in this application.  Claims 1-7 and 13-35 are withdrawn from examination as being directed to a nonelected invention. Claims 8-12 are examined in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/202, 12/18/2020, 08/05/2021 and 12/13/2021 have been considered by the examiner.  

Claim Objections
Claim 10 is objected to because the abbreviation “SC” can also refer to stem cells.  For purposes of clarity, it is requested that claim 10 be amended to read: “with at least one Schwann cell (SC) …” where in the phrase “Schwann cells” precedes the abbreviation. Alternatively, the abbreviation SC can be included in claim 8 immediately after “Schwann cell.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (“Pluripotent Stem Cells for Schwann Cell Engineering,” Stem Cell Rev and Rep (2015) 11:205–218) (Ma)(cited on IDS filed 07/06/2020 as document number 26).
Ma discloses a method for inducing differentiation of neural crest lineage cells into a population of cells expressing neural crest lineage markers (claim 8): Ma discloses (figure 1) neural crest formation is induced in neural cells by Wnt and FGF signaling (the claimed “contacting a population of cells that express at least one neural crest lineage marker with at least one WNT activator and at least one FGF activator;” claim 8) which results in neural crest lineage cells expressing the neural crest lineage markers SNAIL, SOX10 (figure 1 figure legend; claim 12).  Wnt signaling and FGF signaling can result from the presence of Wnt and FGF respectively.  Naturally occurring Wnt is a Wnt activator and results in Wnt signaling.  Similarly, naturally occurring FGF is a FGF activator and results in FGF signaling. 
Ma discloses (page 209, right column, last paragraph) final differentiation towards Schwann cells was accomplished by culturing in media comprising differentiation inducers (the claimed “at least one SC differentiation inducer”) such as forskolin and NRG1 (claim 10). Ma discloses in Table 1 that Liu et al discloses differentiation of neural crest cells expressing p75+ (a known neural crest marker, claim 12) and that the cells when cultured in induction media comprising neuroregulin (claim 10) the cells expressed the ERBB3 markers (the claimed “at least one Schwann cell precursor marker;” claim 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma  as applied to claims 8, 10 and 12 above and further in view of Liu et al (”Human Neural Crest Stem Cells Derived from Human ESCs and Induced Pluripotent Stem Cells: Induction, Maintenance, and Differentiation into Functional Schwann Cells,” STEM CELLS TRANSLATIONAL MEDICINE 2012;1:266–278) (Liu) (cited on IDS filed 07/06/2020 as document number 25) and Sakaue et al (“Human epidermal neural .
The teachings of Ma above are incorporated herein in their entirety. Ma differs from the claims in that the document fails to disclose the culture time in Wnt/FGF media (claim 9) or the culture time in SC differentiation media (claim 11).  However, Liu and Sakaue cure the deficiency.
Liu discloses culture of cells in FGF2 containing media (page 267, second paragraph) for 10 days, a value falling within the claimed range of “about 5 days and about 15 days,” and overlapping the claimed range of about “10 days and about 15 days” (claim 9). 
Liu discloses p75+, ERBB3 markers were also expressed in the differentiated population (page 272, left column, top paragraph), the claimed “at least one Schwann cell precursor marker.”
 It would have been obvious to one of ordinary skill to culture the neural crest cells in combined FGF1activator/Wnt activator containing-media for the same period of time (10 days) in view of the teachings of Ma that media containing both FGF2 and Wnt induces/maintains neural crest lineage cells and teachings of Liu that Wnt has been identified as being involved in neural crest development (page 267, left column, first full paragraph). One of ordinary skill would have had a reasonable expectation of success in culturing neural crest cells in combined Wnt activator and FGF activator media in view of the teachings of Ma that the combination of factors occurs naturally in neural crest cell development (Ma, figure 1). 
Sakaue discloses (figure 1) addition of FGF2 and forskolin  and neuroregulin-1 on day three of culture of neural crest stem cells and that culture continued from day through day 14 (figure 1).  Sakue discloses (Table 1) that the cells expressed p75NTR and GFAP markers at 19 days of culture, a time period falling within the claimed range of “for up to about 30 days” (claim 11) and the claimed Schwann cell precursor markers (claim 8).
It would have been obvious to one of ordinary skill to modify the method of Ma by culturing the neural cells in SC differentiation medium for up to about 30 days in view of the teachings of Sakaue that neural crest lineage cells could be differentiated into 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 










SUZANNE E. ZISKA
Examiner
Art Unit 1632




/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632